J-S03011-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RODNEY GEORGE LONG                         :
                                               :
                       Appellant               :   No. 376 WDA 2020

       Appeal from the Judgment of Sentence Entered February 11, 2020
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0004703-2019


BEFORE:      DUBOW, J., MURRAY, J., and STRASSBURGER, J.*

MEMORANDUM BY DUBOW, J.:                            FILED FEBRUARY 09, 2021

        Appellant, Rodney George Long, appeals from the February 11, 2020

Judgment of Sentence entered in the Allegheny Court of Common Pleas

following his convictions for Driving Under the Influence (“DUI”) and Driving

While Operating Privilege is Suspended (“DWS”).1 Upon careful review, we

affirm.

        The factual and procedural history is as follows. On March 12, 2019,

Appellant and Mr. Toth2 were occupants of a vehicle involved in a two-vehicle

accident after Suzette Mantilla backed her vehicle out of a driveway into

traffic, and collided with Appellant’s vehicle. Collier Township Police Officer

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   75 Pa.C.S. §§ 3802(a)(1) and 1543(a).

2   Mr. Toth’s first name does not appear in the record.
J-S03011-21



John Vojtko and Sergeant Robert Ferrence, who had five and thirty years of

experience as police officers respectively, responded to the scene of the

accident to find that all parties had already exited their vehicles. Officer Vojko

smelled a strong odor of alcohol emanating from Mr. Toth.           Both officers

observed that Mr. Toth was unable to form sentences, unable to stand

steadily, and appeared to be extremely intoxicated.          Sergeant Ferrence

testified that Mr. Toth was more intoxicated than Appellant and that Mr. Toth

could not have operated a motor vehicle in his condition. N.T. 2/1/20 at 34-

35.   Both officers smelled an odor of alcohol coming from Appellant and

Sergeant Ferrence observed that Appellant had bloodshot, glassy eyes and

was slurring his speech.     Appellant informed Officer Vojtko and Sergeant

Ferrence that he was operating the vehicle when it crashed because he and

Mr. Toth “had been out on the town drinking” and Mr. Toth became too

intoxicated to drive. Id. at 25. Sergeant Ferrence asked Appellant to perform

field sobriety tests and submit to chemical testing. Appellant refused both,

and the officers placed Appellant under arrest.

      Following a bench trial on February 11, 2020, where the trial court heard

testimony from Officer Vojtko and Sergeant Ferrence, the trial court found

Appellant guilty of DUI and DWS. The court sentenced Appellant to four days

to six months’ incarceration.

      Appellant timely appealed. Both Appellant and the trial court complied

with Pa.R.A.P. 1925.

      Appellant raises the following issue on appeal:

                                      -2-
J-S03011-21


       Did the court below err when it first admitted and then considered,
       during Appellant’s non-jury trial, Appellant’s extrajudicial
       statement indicating that he was the driver of a car that collided
       with another car and discussing the circumstances of how he came
       to be that driver (with that statement being precluded from
       admission and considering under Pennsylvania’s corpus [delicti]
       rule given the failure of the Commonwealth’s non-confession
       evidence to establish that the crimes of [DUI] and [DWS] had
       been committed by some person)?

Appellant’s Br. at 3.3

       In Appellant’s sole issue, he avers that the trial court erred in admitting

and considering his extrajudicial statement to Officer Vojtko and Sergeant

Ferrence that he was operating the vehicle rather than Mr. Toth. Id. at 11. He

contends that the admission and consideration of his statement violates the

corpus delicti rule with respect to both charges. Id.

       The admission of evidence is within the sound discretion of the trial court

and this Court will not reverse absent a showing that the trial court clearly

abused its discretion. Commonwealth v. Tyson, 119 A.3d 353, 357 (Pa.

Super. 2015). An abuse of discretion “is not merely an error of judgment, but

is rather the overriding or misapplication of the law, or the exercise of

judgment that is manifestly unreasonable, or the result of bias, prejudice, ill-

will or partiality, as shown by the evidence or the record.” Commonwealth

v. Cameron, 780 A.2d 688, 692 (Pa. Super. 2001) (citation omitted).

       In Pennsylvania, the corpus delicti rule provides that a criminal

conviction may not stand merely on the out-of-court statement of the accused
____________________________________________


3 We admonish Appellant’s counsel for filing this Brief late after this Court
granted Appellant four extensions. Nevertheless, in the interest of judicial
economy, we will address the merits of this appeal.

                                           -3-
J-S03011-21



and a case may not go to the fact-finder unless independent evidence suggests

that a crime has occurred. Commonwealth v. Cuevas, 61 A.3d 292, 295

(Pa. Super. 2013).       The corpus delicti rule “seeks to ensure that the

Commonwealth has established the occurrence of a crime before introducing

the statements or confessions of the accused to demonstrate that the accused

committed the crime.” Commonwealth. v. Taylor, 831 A.2d 587, 590 (Pa.

2003).

      The corpus delicti literally means the body of the crime; it consists of

proof—by direct or circumstantial evidence—that the criminal conduct of

someone caused a loss or injury to occur. Commonwealth v. Young, 904

A.2d 947, 956 (Pa. Super. 2006). “The criminal responsibility of the accused

for the loss or injury is not a component of the rule.” Id. (citation omitted).

In other words, the identity of the party responsible for the act is not part of

corpus delicti. Commonwealth v. Tessel, 500 A.2d 144, 146-47 (Pa. Super.

1985).   “In order to establish the corpus delicti of the crime of [DUI], the

Commonwealth need only show that someone operated a motor vehicle while

under the influence of alcohol.” Commonwealth v. Zelosko, 686 A.2d 825,

826 (Pa. Super. 1996).

      “A trial court applies the corpus delicti rule in two phases[.]”

Commonwealth v. Bullock, 170 A.3d 1109, 1118 (Pa. Super. 2017). The

first phase involves the trial court’s admission of the defendant’s statement,

while the second phase involves the court’s consideration of that statement

to determine guilt or innocence. Id. First, the Commonwealth must prove

                                     -4-
J-S03011-21



the corpus delicti by a preponderance of the evidence to admit the statement.

Id.   Next, in order for the trial court to consider the statement, the

Commonwealth must prove the corpus delicti beyond a reasonable doubt. Id.

      Finally, Pennsylvania has adopted the “closely related crimes” exception

to the corpus delicti rule, which “provides that where a defendant’s confession

relates to separate crimes with which he is charged, and where independent

evidence establishes the corpus delicti of only one of those crimes, the

confession may be admissible as evidence of the commission of the other

crimes.” Commonwealth v. Dupre, 866 A.2d 1089, 1098-99 (Pa. Super.

2005).

      Here, the trial court properly admitted Appellant’s out-of-court

statement disclosing that he was the driver of the vehicle. The trial found that

the Commonwealth established the corpus delicti of the crime of DUI by a

preponderance of the evidence prior to admitting Appellant’s statement. The

trial court opined:

      The corpus delicti of the DUI offense was established prior to the
      admission of [Appellant]’s statement. Police officers responded to
      the scene of the accident in this case and began speaking to
      various people. In assessing the situation, officers determined
      that [Appellant] and Mr. Toth had been the occupants of one of
      the motor vehicles involved in the accident. Mr. Toth was far too
      intoxicated to have been driving. [Appellant] smelled of alcohol,
      had glassy, bloodshot eyes and was slurring his speech. It was
      reasonable for the officers to believe [Appellant] had been driving
      the vehicle at the time of the accident due to the fact that Mr. Toth
      could not have driven the vehicle. At this juncture, this Court
      believes that the corpus delicti of the DUI offense had been
      established by a preponderance of the evidence.



                                      -5-
J-S03011-21



Trial Ct. Op., filed 7/14/20, at 7-8. Our review of the record supports the trial

court’s findings.

      Moreover, we agree with the trial court’s conclusion that “consideration

of that statement in rendering the verdict in this case was permissible.” Id.

The   Commonwealth       presented    sufficient   circumstantial   evidence   to

demonstrate the corpus delicti of DUI beyond a reasonable doubt. Prior to

considering Appellant’s statement, the trial court heard testimony from both

Officer Vojtko and Sergeant Ferrence that Appellant and Mr. Toth, who were

both occupants of one of the vehicles involved in a two-car accident, were

extremely intoxicated.    This evidence was adequate to prove beyond a

reasonable doubt that “someone operated a motor vehicle while under the

influence of alcohol.”     Zelosko, 686 A.2d at 826.           Accordingly, the

Commonwealth established the corpus delicti for DUI, and the trial court did

not abuse its discretion when it admitted, and later considered, Appellant’s

out-of-court statement confessing that he was the driver of the vehicle.

      Moreover, pursuant to the “closely related crimes” exception discussed

above, Appellant’s confession was admissible as evidence of the commission

of DWS, the other crime the Commonwealth charged Appellant with as part of

the same criminal incident.

      In conclusion, the Commonwealth established the corpus delicti of DUI

and, therefore, the trial court did not abuse its discretion when it admitted

and considered Appellant’s out-of-court confession that he was the driver of

the vehicle prior to convicting Appellant of DUI and DWS.

                                      -6-
J-S03011-21



     Judgment of Sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/9/2021




                                 -7-